Jason Goodman
252 7th Avenue Apt 6s                                                               FOREVER
New York NY 10001



                        1^ DC     t I o
                                  - Lo
                                 J Fernando Galindo
                                    US District Court Eastern District of Virgina
                                    701 East Broad Street
                                    Richmond VA 23219



                                2321SS352e COOl
                                                                                              Case 3:17-cv-00601-MHL Document 186-2 Filed 03/16/20 Page 1 of 1 PageID# 2971
